Exhibit 10.8

GRPAHIC [dovercorporation.gif]
 
SSAR Award






DATE:      «Date»
TO:           «First_Name» «Last_Name»
  «Company_Name»




Here are the details for your SSAR grant:
 

Number of shares of Dover Common Stock - «N__of_shares_DCS» SSAR Base Price Per
Share - $«Price_per_share» Date of Grant - «Date_of_Grant» Expiration Date -
«Exp_Date»

 
Your Stock Settled Appreciation Right (SSAR) award is subject to all the terms
and provisions of the Plan, which terms and provisions are expressly
incorporated into and made a part of the award as if set forth in full
herein.  A copy of the Plan can be found on
www.dovercorporation.com/investorinformation.asp in the SEC Filings, Proxy
Filing on 3/24/2009 Appendix A.


In addition, your SSAR is subject to the following:


1.  
Your SSAR is subject to earlier termination as provided in the Plan, for
example, upon termination of employment prior to the expiration date.



2.  
It is your responsibility to keep track of your SSAR grants and to ensure that
you exercise your SSARs before they expire.  Dover will not remind or notify you
that your SSAR is nearing its expiration date.

 
3.  
The earliest date on which the SSAR may be exercised is the third anniversary of
the Grant Date.  Earlier exercise may be permitted in the event of a Change in
Control or death or disability as provided in the Plan.  No payment is required
to exercise a SSAR.

 
4.  
Upon exercise of your SSARs, you will be entitled to receive from Dover that
number of whole shares of Dover Common Stock equal in value, on the date of
exercise of the SSARs, to the excess of (A) the value of a share of Dover Common
Stock on the date of exercise of the SSARs multiplied by the number of SSARs
being exercised over (B) the sum of (i) the per share base price of the SSARs
being exercised multiplied by the number of SSARs being exercised, plus (ii)
unless you elect to pay such tax in cash, any amount of tax that must be
withheld in connection with such exercise.  Fractional shares shall be
disregarded.

 
5.  
By accepting this award, you hereby consent to the collection, use and transfer
of any personally identifiable information about you relating to your
participation in the Plan to Dover and its affiliates for the purpose of
administering this SSAR award.  Your personal information may be transferred to
the United States, a jurisdiction that may not have an equivalent level of data
protection as the laws in your home country.  Dover and its affiliates will take
reasonable steps to ensure the security of your personal information and to
avoid unauthorized or accidental access, erasure or other use.  Your personal
information will only be held as long as necessary to administer the Plan or
this award.  You may, at any time, request access to your personal information
held about you in connection with this award and make any necessary amendments
to your personal information or withdraw your consent.  Withdrawing your consent
may affect Dover and its affiliates’ ability to administer the SSAR award.

 
6.  
Your SSAR is not transferrable by you other than by will or the laws of descent
and distribution.

 
7.  
Dover and your employer reserve the right to amend, modify, or terminate the
Plan at any time in their discretion without notice.





 
 

--------------------------------------------------------------------------------

 


SSAR Award


DATE:      «Date»
TO:           «First_Name» «Last_Name»
 «Company_Name»
 
 

        I hereby acknowledge and agree that I have reviewed the Plan and this
agreement and agree to the terms and conditions set forth herein and therein. By
signing and returning one copy of this award agreement, I hereby consent to the
collection, use and transfer of my personally identifiable information to Dover
and its affiliates for the purpose of administering the SSAR award. I further
consent to the transfer of my personal information to the United States, a
jurisdiction that may not have an equivalent level of data protection as the
laws in my home country.              This award agreement shall only become
effective upon receipt by Dover of your signed copy of this agreement          
   __________________________________  ___________________________________    
 Employee  President              __________________________________        Date
                                                Revised February, 2012          

 
 


 




